OFFICE   OF THE A’ITORNEY    GENERAL   OF TEXAS
                             AUSTIN




nanamble Qeorge B. Sheppard
CQlptmller of Publlc Acaounts
Auurtin,Texae
pee 8lrt                        apinion Ilo.a-
                                Ret Llabllit




           Vnder data of D                           it   the above
quertion,and Sor the faa
fou -ior us to attaohed
fram vhiah ve quote I
                                             8 austowr in
                                            rubjeot to fIna1
                                             Ino., in Rawas
                                            oaked In BxaI,
    and no 8aler                        (P&the mer&andira
                                         of the sale. At the
                                        down pamant 16 made
                                        d ii the order 18 not




l aoasideration thereof that the tramnotion aoxutltuteb inter-
atate comaerae, and the tax levied by the above-cited rat vould
9 8 direct burden thereon, and aonsegwntly obnorlous to the
 Wweroe   olauoe" of the Fedsrel ikumtltuttcm. Rxoept a8 the
                                                                                      I   :   “,,   .q
                                                                                      ,   ;          .L




    marable         Uborge   H. Sheppard, Page 2


    a&ant   faatual statbmbnt 18 altered br clubsequentletter of
    Q.W Deowber 11, 1941, by your Hr. U. 0. S&ullb, thb opinion
    g&ybrtbd to in aontrolling and ve refer you to samb.

              In the letter laat rbfbrred to, you call our attention
    to thb follovingr
                 'In regard8 to thl8 letter, f vould like to ad-
           vi8b     tht It ha8 mm8 to my lttbation     th6t th8 8alb8-
           la&lb8   for thi8 aomr.uuiy   are In the habit of taking
           thb Ol’dbl’,  OOllbCttiag for   86BO md thb OCU&N4 8bad.
           tlu merohandlra dlrbot to the purohaaer.        Bovwer,
           8embtlsb8 thb mbrahandlab 18 *bat to the 881a83ady
           vho, in turn, delivorr the mbrohandirb."
                rt 18 our opinion th6t the a66itional          raet thrt      thb
    ~erbhaadi8e    9.88aetUtea abut dirbotlr to the ralb8ladj vho took
    the ofdbr, or any other agent OS Lwhsr’r,           Inoorporatd,        for de-
    l&b-,    in tUrn, t0 the ~&llBbC,      Vi11    IlOt  IpblOVb   thb   inStWit
    .itwtlon from thb SS~b of our Opinion Ilo.o-J1263 an6 tlu de-
    SiRibXt8 Of  thU  %lpFCSlb COUFt Of thb mnitbd      State8 thbrbti aitbd.
               In Caldvell v'rIolrthOarollzm, 187 Va. 9. 622, 17 L. W.
    336,   23 Sup. Ct. Rep. 229, a taxitqordinance of the olty of ffrbba8-
    boa-o vaa held invalid a8 an ualavful intorfbrenae with interstate
    uowbrbb, where a pbrtrslt 00mp8ny bagagbd in mlcln5~pisturba and
    fra~b8 in Chloago rold tbm upon ordbro rollbltbd in lRmth Carolian,
    rhipping thb piOtUX'bbaXId-88     in 8bl3U8te mekagb8 t0 it. OW
    8gbat.,vho plaobd the platurb8 in thb%r pr~pbr frambu and dbllverbd
    thba to thb pbraono ordbrlng thbm. Thl8 va8 held to be a trmaae-
    tloa in lntbratate aemmrae aad beyond the taxlq power of the
    statb, and it vas held to make no dirmbttc0   that the picture8 sad
    fnw8 vere tipped to the oamp~ny ltrelf at Wbenaboro, vhbre the
    agent of the coptps~l~rboslvbd tham fmm the railroad at it8 dbpot,
    Uarrb6 than to him roan ln Ureeaabore, opened thb pabkagb8, took
    Out bnd aesorted thbm, and put them togbthbr, anb in thl8~fom db-
    livend thbm to the purehaners   In thb aity of Wbbu8boru, vho had
    Previously ordered thbm. Of thla featurb of thb eaab, vhloh had
    been held ln the supreme aow?t of Iorth Carolina to diffematlate
    UI sane from tha fomer aa848, ths Suprbme Court of thb Unit64
    State8 aald (P. 632):
                "Nor does the fast that the80 ortlaler vbre not
           shlpped 8eparately an6 dlreotly to baeh individual
           puroha8er, but vere lent to m agent of the vendor at
           Qreemboro, vho deliverad t&m to th8 purcba88r8,




t
         deprive thQ-tranasotlon of its ohoraotbras later-
         State  QQIbrOO.     It van anlr that thb vendor u8ed
         tvo instbad of onb agwwy U the delivery. It vould                     !
         #b(11UVidb?it   thrt, if thb VbndOr had Rent thb arti-
         olea by an sxpm8a company, vhlah should oollset on
         delivery, such a mode of delivery would not have Rub-
         jested ths tr8iuaatlon to state taxation."
                 It is, therbforo,     our oplnlan that   ua6er      bither p&n
Or   m&it&       Of dellvery Of the     gOOd8  in qW#tiOn    to    the     Ultatb
maer,             set out in the eommtmiaatioiu kfon           US,     thb     lm
8xoiSb     t8X    levied    by Artiale  7047-l. VernOn*# ¶%mi%aClrll Stat-
Ut88,    lug     aOt  OmStitUtiOl%8lly    be oQllW$tUd by you.

                 Tnuting    tb.0fOPbgOing fully    WSVbrS    yOUI.%lltJttiq,   v0
ar8
                                                      Yours Vbry truly




                                                                                .+!4!&-
                                                                                  :e..,.,!i
                                                                                              .,I